STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 4, 2014
              Plaintiff-Appellee,

v                                                                  No. 316153
                                                                   Kent Circuit Court
RONNIE JAMES MCQUEEN,                                              LC No. 12-005098-FH

              Defendant-Appellant.


Before: METER, P.J., and WHITBECK and RIORDAN, JJ.

PER CURIAM.

      Defendant appeals as of right his bench trial conviction of unarmed robbery, MCL
750.530. He was sentenced to 18 months to 20 years’ imprisonment. We affirm.

                           I. SUFFICIENCY OF THE EVIDENCE

                                A. STANDARD OF REVIEW

       Defendant contends that there was insufficient evidence to support his conviction. We
review “de novo a challenge on appeal to the sufficiency of the evidence.” People v Ericksen,
288 Mich. App. 192, 195; 793 NW2d 120 (2010). “In determining whether the prosecutor has
presented sufficient evidence to sustain a conviction, an appellate court is required to take the
evidence in the light most favorable to the prosecutor” to ascertain “whether a rational trier of
fact could find the defendant guilty beyond a reasonable doubt.” People v Tennyson, 487 Mich.
730, 735; 790 NW2d 354 (2010) (quotations marks and citations omitted). “All conflicts in the
evidence must be resolved in favor of the prosecution and we will not interfere with the jury’s
determinations regarding the weight of the evidence and the credibility of the witnesses.” People
v Unger, 278 Mich. App. 210, 222; 749 NW2d 272 (2008). However, “[c]ircumstantial evidence
and reasonable inferences arising from that evidence can constitute satisfactory proof of the
elements of a crime.” People v Allen, 201 Mich. App. 98, 100; 505 NW2d 869 (1993).

                                        B. ANALYSIS

       The robbery statute, MCL 750.530, provides:

              (1) A person who, in the course of committing a larceny of any money or
       other property that may be the subject of larceny, uses force or violence against

                                               -1-
       any person who is present, or who assaults or puts the person in fear, is guilty of a
       felony punishable by imprisonment for not more than 15 years.

               (2) As used in this section, ‘in the course of committing a larceny’
       includes acts that occur in an attempt to commit the larceny, or during
       commission of the larceny, or in flight or attempted flight after the commission of
       the larceny, or in an attempt to retain possession of the property.

        This statute “prohibits anyone who is in the course of committing a larceny of any money
or other property from using force or violence against any person who is present.” People v
Smith-Anthony, 494 Mich. 669, 686; 837 NW2d 415 (2013) (emphasis in original) (quotation
marks and citation omitted). In other words, “[t]o be guilty of unarmed robbery, a defendant
must (1) feloniously take the property of another, (2) by force or violence or assault or putting in
fear, and (3) be unarmed.” People v Harverson, 291 Mich. App. 171, 177; 804 NW2d 757 (2010).
“Unarmed robbery is a specific intent crime for which the prosecution must establish that the
defendant intended to permanently deprive the owner of property.” Id.

        In the instant case, defendant posits that there was insufficient evidence because no video
footage showed him actually taking the property or leaving the store with it. However,
defendant admitted that he picked up a box of flea medication, walked through the store holding
it, with the intent to steal it. A loss-prevention associate testified that he observed defendant
carrying the box, and that defendant concealed it in his shorts pocket while walking through the
store. When an asset-protection manager approached defendant and identified himself,
defendant’s accomplice ran, and the manager grabbed defendant’s wrist. A struggle ensued, and
defendant eventually fled from the store. There was sufficient evidence that defendant took the
flea medication and carried it through the store with the intent to deprive the owner of it
permanently.

        Defendant, however, posits that there was no evidence that he actually took the flea
medication out of the store. However, the store employees observed defendant take the
medicine, and defendant admitted that he intended to steal it. While defendant claims to have
placed the medicine on a shelf after taking it, there is no video substantiating this claim, and the
fact finder was free to disbelieve defendant’s testimony. Moreover, that defendant may have
dropped the medication is immaterial, as an attempted larceny is sufficient under the statute. See
People v Williams, 491 Mich. 164, 166; 814 NW2d 270 (2012) (“When the Legislature revised
the robbery statute, MCL 750.530, to encompass a ‘course of conduct’ theory of robbery, it
specifically included ‘an attempt to commit the larceny’ as sufficient to sustain a conviction for
robbery itself.”). We also note that defendant fled the scene, and “[e]vidence of flight is
admissible to support an inference of consciousness of guilt and the term ‘flight’ includes such
actions as fleeing the scene of the crime.” Unger, 278 Mich. App. at 226 (quotation marks and
citation omitted).

        We also find sufficient evidence that defendant used force or violence or assaulted the
manager in the course of committing the larceny. “Force is nothing more than the exertion of
strength and physical power,” and “[e]xerting strength and physical power to free oneself from
another’s grasp constitutes ‘force’ under MCL 750.530.” People v Passage, 277 Mich. App. 175,
178; 743 NW2d 746 (2007). Here, defendant admitted that he struggled with the manager, and

                                                -2-
that defendant’s shoe hit the manager in the face. The manager testified that defendant attempted
to flee, struggled with him, kicked him in the chin, and gnawed at his shoulder. As this Court
has recognized, MCL 750.530 “makes no distinction between using force to evade capture as
part of a physical struggle against pursuers in an effort to break free from their grasp or attempts
at restraint and force used affirmatively and not within that context.” Passage, 277 Mich. App. at
178. As for defendant’s suggestion that the use of force had to be contemporaneous with the
taking, the use of force at any point “during the course of committing a larceny, which includes
the period of flight, is sufficient under the statute.” Id. at 178.1

        Viewing the evidence in the light most favorable to the prosecution, it was sufficient to
sustain defendant’s conviction for unarmed robbery.

                                       II. CONCLUSION

       There was sufficient evidence that defendant committed unarmed robbery. We affirm.




                                                             /s/ Patrick M. Meter
                                                             /s/ William C. Whitbeck
                                                             /s/ Michael J. Riordan




1
 Furthermore, even defendant acknowledges that the case and proposition he is relying on,
People v Randolph, 466 Mich. 532, 544; 648 NW2d 164 (2002), has been overruled.


                                                -3-